DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 9/30/2021.
Applicant arguments/remarks made in amendment filed 9/30/2021.
Amendments to specification filed 9/30/2021.
Objections to specification are withdrawn.
Amendments to claims recite sufficient structure to perform the claimed function making interpretation under 35 USC § 112(f) no longer valid.
Rejections of claims 1 and 11 under 35 USC § 112(b) are withdrawn.
Claims 1-14 are amended.
Claims 1-14 are presented for examination.
Response to Arguments
Applicant’s arguments filed 9/30/2021 have been fully considered but are not persuasive.
Applicant’s arguments address amended claims 1, 11, and 13-14, and by extension dependent claims.  Each is addressed.
Applicant argues that “nowhere does Lin teach or even suggest that its algorithm outputs a result of discrimination between a gear stage and a gear ratio” on page 12 of the remarks. However, outputting “a result of discrimination between a 
Applicant argues that “For at least substantially the same reasons discussed above, Applicant respectfully submits that Lin fails to disclose or a suggest: (1) a method comprising updating a learning model based on training data including an evaluation of the output information, the input information corresponding to an output of the output information, the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for transmission in accordance with claim 13.”  As described in subparagraph (a.) a discrimination between a gear stage and a gear ratio isn’t claimed.  Applicant further argues the prior art does not teach “configured to update the learning model based on training data including: an evaluation of the output information, the input information corresponding to an output of the output information, and the output information, the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission.” In particular, Applicant emphasizes that the prior art fails to teach “information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for transmission,” “as included in amended claims 1, 11, and 13-14”.  In response, Examiner notes the pseudo pedaling speed F is calculated from the gear ratio which is derived from the gear stage.  (See equation 4 on page 595.) Further, the probabilities respectively corresponding to pseudo pedaling speed are depicted in Fig.3. (See Figures 3 (a) and 3 (b) on page 
Applicant argues that “Claims 2-4, 7, 9-10 and 12 are also allowable over Lin in that they depend from Claims 1 and 11 and, therefore, are allowable for the reasons stated above.”  Applicant’s arguments with respect to the prior art rejections of the dependent claims rely upon features recited in the independent claims, and thus are unpersuasive.
Applicant argues that the prior art fails to teach claim 5 because it depends from claim 1.  In particular, Applicant claims that the prior art fails to teach “configured to update the learning model based on training data including: an evaluation of the output information, the input information corresponding to an output of the output information, the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission.”  This is the same argument that was presented for the amended limitation in independent claim 1. (See response in subparagraph (b.) above.) Therefore, Applicant’s argument is unpersuasive.
Applicant argues that the prior art fails to teach claim 6 because it depends from claim 1 and cites the same limitation that was used for claim 5 in subparagraph (d.). Therefore, Applicant’s argument is unpersuasive.
Applicant argues that the prior art fails to teach claim 8 because it depends from claim 1 and cites the same limitation that was used for claim 5 in subparagraph (d.).)  Therefore, Applicant’s argument is unpersuasive.
	See below for prior art mapping to amended claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (Design of an automatic shift control system with self-learning ability for a bicycle, herein Lin)
Regarding claim 1,
	Lin teaches a control data creation device comprising:
	a non-transitory computer readable storage having a learning algorithm stored in the non-transitory computer readable storage; and at least one processor operatively coupled to the non-transitory computer readable storage, (Lin, page 598, column 2, paragraph 2, line 2 “The microcontroller is used to calculate the various riding information in the proposed automatic shift control system.” And, page 594, column 1, paragraph 1, line 14 “Hence, an automatic shift algorithm is developed based on the riding habits of riders to solve the above problem.” And page 594, column 2, paragraph 3, line 1 “2. Methods of automatic shift control system with self-learning ability.  The flow chart of the proposed automatic shift control 

    PNG
    media_image1.png
    709
    590
    media_image1.png
    Greyscale

In other words, microcontroller is the control data creation device comprising: a non-transitory computer readable storage, automatic shift control system with self-learning ability is learning algorithm stored in the non-transitory computer readable storage, and microcontroller has at least one processor.)
	the at least one processor configured to acquire input information concerning traveling of a human-powered vehicle; (Lin, Figure 1, box 2, “Riding information acquisition by the microcontroller.” And page 594, column 2, paragraph 4, line 1 “2.1 Riding information acquisition through a microcontroller. The riding information is calculated through a In other words, the microcontroller has at least one processor, and riding information acquisition through a microcontroller is at least one processor configured to acquire input information concerning traveling of a human-powered vehicle.)
	use the learning algorithm to create a learning model that outputs output information concerning control of a component of the human-powered vehicle based on the input information acquired; and (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is full, the learning is complete…” The microprocessor houses the self-learning algorithm which is used to create the learning model, called the algorithm of automatic shift control, which is used to shift gears. In other words, the self-learning algorithm in learning mode is using the learning algorithm to create a learning model.)
	evaluate the output information output from the learning model, the processor being configured to update the learning model based on training data including an evaluation of the output information, the input information corresponding to an output of the output information, and the output information, the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission.  (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is full, the learning 
    PNG
    media_image2.png
    20
    15
    media_image2.png
    Greyscale
and the standard deviation s of the pseudo pedaling speed data are calculated to obtain the lower threshold value, which is  
    PNG
    media_image3.png
    19
    63
    media_image3.png
    Greyscale
 , and the upper threshold value, which is 
    PNG
    media_image4.png
    18
    67
    media_image4.png
    Greyscale
 for shifting.  It is worth pointing out that the lower and upper thresholds are updated only when the rider reenters the learning mode.” And, page 595, column 2, paragraph 3 “If the pseudo pedaling speed is adopted for shifting, as the value slowly declines, the problem of frequent downshifting can be eliminated.  Therefore, the pseudo pedaling speed in Equation (4) is used as the shifting basis in this paper”

    PNG
    media_image5.png
    73
    551
    media_image5.png
    Greyscale

And, page 598, equation 10

    PNG
    media_image6.png
    122
    611
    media_image6.png
    Greyscale

And, page 595, column 2, paragraph 4, “This study will apply statistical theories (Anderson, Sweeney, and Williams 2009; Hogg and Tanis 2009; Wapole et al. 2011) to verify that pseudo pedaling speeds approach normal distribution, and the samples are used to approximate the population.  More specifically, the acquired pseudo pedaling speed data can be proved as being able to represent the preference of the rider, and the shifting thresholds according to the riding preference of each rider then can be derived. A “standard normal distribution” should have the following three characteristics (Anderson, Sweeney, and Williams 2009); (1) Mean and median values should be close. (2) The mean value +_1.96 standard deviation can include 95% of available data. (3) For a standard normal distribution, skewness = 0, kurtosis= 3.”And, Figures 3(a) and 3(b) depicting probabilities.

    PNG
    media_image7.png
    734
    787
    media_image7.png
    Greyscale

 Examiner notes, that a gear stage is characterized by a change in speed and torque between the driving wheel and the driven wheel.  The gear ratio is defined as the ratio of the rotational speeds between the driving wheel (n1) and the driven wheel (n2).  The gear ratio i is defined by the equation i= n1/n2.  In other words, the self-learning algorithm evaluates the output information is evaluate the output information output from the learning model, the shifting thresholds as defined in equation 10 are determined by the pseudo pedaling speed F, which is calculated in equation 4 from the velocity V (km/hr) divided by the Gear ratio G multiplied by the diameter of the wheel Dw.  Finally, Figures 3(a) and 3 (b) are the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission.)
Regarding claim 2,
	Lin teaches the control data creation device according to claim 1,
	wherein the processor is configured to determine whether or not control of a component based on the output information output from the learning model is performed in a predetermined manner, and (Lin, Figure 1, decision block 5 “Current pseudo pedaling speed > Upper threshold”, if Yes, then Up-shifting, if No go to decision block 6 “Current pseudo pedaling speed < Lower threshold”, if Yes, then Down-shifting, if No then No-shifting.”  In other words, this is processor configured to determine whether or not control of a component based on the output information output from the learning model is performed in a predetermined manner.)
	increase an evaluation upon determining that the control is performed in the predetermined manner. (Lin, page 598, column 1, paragraph 3, line 7 “the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating lower and upper thresholds is increase an evaluation upon determining that the control is performed in the predetermined manner.)
Regarding claim 3,
	Lin teaches the control data creation device according to claim 2,
	wherein the processor is configured to detect a torque applied to a driving mechanism of the human-powered vehicle upon determining the control based on the output information is performed, and (Lin, Figure 4, and, page 598, column 2, paragraph 2, line 7 “In 

    PNG
    media_image8.png
    524
    756
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    19
    376
    media_image9.png
    Greyscale

In other words, torque sensor is configured to detect a torque applied to a driving mechanism of the human-powered vehicle.)
	determine whether or not the control is performed in the predetermined manner depending on the torque. (Lin, page 598, column 1, paragraph 3, line 7 “the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating lower and upper thresholds is determine that the control is performed in the predetermined manner.)
Regarding claim 4,
	Lin teaches the control data creation device according to claim 2,
	wherein the processor is configured to detect a torque applied to a driving mechanism of the human-powered vehicle upon determining the control based on the output information is performed, and (Lin, Figure 4, and, page 598, column 2, paragraph 2, line 7 “In In other words, torque sensor is configured to detect a torque applied to a driving mechanism of the human-powered vehicle.)
	determine whether or not the control is performed in the predetermined manner depending on a variation of the torque. (Lin, page 598, column 1, paragraph 3, line 7 “the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating lower and upper thresholds is determining that the control is performed in the predetermined manner.)
Regarding claim 7,
	Lin teaches the control data creation device according to claim 2,
	wherein the processor is configured to measure a chain tension of the human-powered vehicle upon determining the control based on the output information is performed, and (Lin, page 598, column 2, paragraph 2, line 10 “The torque sensor is mounted on the rear drop out and measures the chain tension, which is further converted to the pedaling torque.” In other words, the torque sensor is configured to measure a chain tension.)
	determine whether or not the control is smoothly performed in the predetermined manner depending on the chain tension. (Lin, page 598, column 1, paragraph 3, line 7 “the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating lower and upper thresholds is determine that the control is performed in the predetermined manner.)
Regarding claim 9,
	Lin teaches the control data creation device according to claim 1, 
wherein the processor is configured to update the learning model by assigning a larger weight as a degree of evaluation of the output information is higher or lower.  (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is full, the learning is complete, and the mean value 
    PNG
    media_image2.png
    20
    15
    media_image2.png
    Greyscale
and the standard deviation s of the pseudo pedaling speed data are calculated to obtain the lower threshold value, which is  
    PNG
    media_image3.png
    19
    63
    media_image3.png
    Greyscale
 , and the upper threshold value, which is 
    PNG
    media_image4.png
    18
    67
    media_image4.png
    Greyscale
 for shifting.  It is worth pointing out that the lower and upper thresholds are updated only when the rider reenters the learning mode.” The self-learning algorithm has two thresholds, upper and lower, which get updated when in the learning mode is the creation part, and the self-learning algorithm evaluates the output information is the evaluation part. In other words, the self-learning algorithm updating itself is processor is configured to update the learning model.  The data that are used for the update are assigned a larger weight than the replaced data, and the upper and lower thresholds is based on the output information is higher or lower.)
Regarding claim 10,
	Lin teaches the control data creation device according to claim 1, 
	further comprising a user operable input device configured to accept a designation operation concerning the output information (Lin, page 598, column 2, paragraph 3, line 1 “During cycling, the riders can choose different ways of shifting by the mode switch.”  In other words, mode switch is a user operable input device configured to accept a designation of operation.)
and a non-transitory computer readable storage being configured to temporarily store, one by one, a plurality of pieces of input information in time series for access by the processor, (Lin, page 598, column 2, paragraph 2, line 4 “The type of the adopted microcontroller is Renesas R8C/2B, which has a 16-bit CPU and a 2KB data flash memory, and the maximum processing frequency is 20 MHz.” In other words, 2KB data flash memory is a non-transitory computer readable storage being configured to temporarily store, one by one, a plurality of pieces of input information for access by the processor.)
	upon determining acceptance of the designation operation by the user operable input device, the processor being configured to set the pieces of the input information acquired before and after the designation operation is performed as input data, and update the learning model by the input data and a detail of the operation performed by the user operable input device. (Lin, Figure 1, and, page 598, column 2, paragraph 3, line 1 “During cycling, the riders can choose different ways of shifting by the mode switch. In the manual mode, the riders can decide when to shift manually; while in the automatic mode, the system will determine the best timing for shifting according to the proposed shift strategy.” And page 598, column 2 paragraph 1, line 3 “Therefore, the system learning process only needs to store the cumulative values and the square cumulative values of the pseudo pedaling speed data in the data flash.  The stored data can be still retained in the memory when the power is off.  Therefore, by adding flags in the program, we can judge if the system has learnt by reading the flags, in order to determine whether to enter the learning mode automatically.” In other words, choose different ways of shifting is designation operation, mode switch is user operable device, learning process is input information, and store the cumulative values is update the learning model by the input data and a detail of the operation performed by the processor.)
Regarding claim 11,
	Lin teaches a component control device comprising:
	a non-transitory computer readable storage having a learning algorithm stored in the non-transitory computer readable storage; and at least one processor operatively coupled to the non-transitory computer readable storage, (Lin, page 598, column 2, paragraph 2, line 4 “The type of the adopted microcontroller is Renesas R8C/2B, which has a 16-bit CPU and a 2KB data flash memory, and the maximum processing frequency is 20 MHz.” and page, column 1, paragraph 3, line 1 “In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full.”  In other words, 2KB data flash memory is component control device comprising: a non-transitory computer readable storage, learning mode is a learning algorithm stored in the non-transitory computer readable storage, and CPU is at least one processor operatively coupled to the non-transitory computer readable storage to execute operations.)
	the at least one processor configured to acquire input information concerning traveling of the human-powered vehicle, (Lin, Figure 1, box 2, “Riding information acquisition by the microcontroller.” And page 594, column 2, paragraph 4, line 1 “2.1 Riding information acquisition through a microcontroller. The riding information is calculated through a microcontroller in this study, including wheel speed, pedaling speed, outputting the shifting signals, and controlling the stepping motor.”  In other words, the microcontroller is at least one processor configured to acquire input information.)
use the learning algorithm to create a learning model created such that the input information concerning traveling of a human-powered vehicle is set as an input and output information concerning control of a component of the human-powered vehicle is to be output; (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is full, the learning is complete…” In other words, the microprocessor houses the self-learning algorithm which is used to create the learning model, called the algorithm of automatic shift control, which is used to shift gears which is the output information concerning control of a component.)
	control the component based on the output information output to the learning model in response to an input of the input information acquired, the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission; and  (Lin, Figure 1, decision block 5 “Current pseudo pedaling speed > Upper threshold”, if Yes, then Up-shifting, if No go to decision block 6 “Current pseudo pedaling speed < Lower threshold”, if Yes, then Down-shifting, if No then No-shifting.” And, page 595, column 2, paragraph 3 “If the pseudo pedaling speed is adopted for shifting, as the value slowly declines, the problem of frequent downshifting can be eliminated.  Therefore, the pseudo pedaling speed in Equation (4) is used as the shifting basis in this paper”

    PNG
    media_image5.png
    73
    551
    media_image5.png
    Greyscale

And, page 595, column 2, paragraph 4, “This study will apply statistical theories (Anderson, Sweeney, and Williams 2009; Hogg and Tanis 2009; Wapole et al. 2011) to verify that pseudo In other words, updating the thresholds is controlling the component based on the output information output to the learning model in response to an input of the input information acquired, pseudo pedaling speed is adopted for shifting is gear stage and a gear ratio for a transmission, and pedaling speeds approach normal distribution is the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission. See mapping of claim 1 in paragraph 16.)
	evaluate a detail of the control of the component, the learning model being updated based on an evaluation of the detail of the control of the component, the input information corresponding to the evaluation, and the detail of the control of the component. (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is full, the learning is complete, and the mean value 
    PNG
    media_image2.png
    20
    15
    media_image2.png
    Greyscale
and the standard deviation s of the pseudo pedaling speed data are calculated to obtain the lower threshold value, which is  
    PNG
    media_image3.png
    19
    63
    media_image3.png
    Greyscale
 , and the upper threshold value, which is 
    PNG
    media_image4.png
    18
    67
    media_image4.png
    Greyscale
 for shifting.  It is worth pointing out that the lower and upper In other words, the self-learning algorithm evaluates the output information is control component based on the output information output to the learning model, and the self-learning model updates itself when in the learning mode is the learning model being updated based on input information corresponding to the evaluation of the detail of the control of the component.)
Regarding claim 12,
	Lin teaches the component control device according to claim 11,
	wherein:  the processor is configured to accept the evaluation of the detail of control, and (Lin, page 598, column 1, paragraph 3, line 7 “the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating the lower and upper thresholds is the processor is configured to accept the evaluation of the detail of control.)
	upon acceptance of the evaluation, the learning model is updated based on training data including a plurality of pieces of the input information acquired before and after a timing when the evaluation is accepted, the detail of the control, and the evaluation accepted.  (Lin, page 598, column 1, paragraph 3, line 7 “It is worth pointing out that the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, after accepting the evaluation, updating the lower and upper thresholds is updating the learning model based on training data including a plurality of pieces of the input information acquired before and after a timing when the evaluation is accepted, the detail of the control, and the evaluation being accepted by the evaluation acceptance part.)
Regarding claim 13,
	Lin teaches a control data creation method comprising:
acquiring input information concerning traveling of a human-powered vehicle; (Lin, Figure 1, box 2, “Riding information acquisition by the microcontroller.” And page 594, column 2, paragraph 4, line 1 “2.1 Riding information acquisition through a microcontroller. The riding information is calculated through a microcontroller in this study, including wheel speed, pedaling speed, outputting the shifting signals, and controlling the stepping motor.”  In other words, the microcontroller is an acquisition part configured to acquire input information.)
	creating a learning model using a learning algorithm such that the input information that was acquired is set as an input, and output information concerning control of a component of the human-powered vehicle is to be output; and (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is full, the learning is complete…” In other words, the microprocessor houses the self-learning algorithm which is used to create the learning model, called the algorithm of automatic shift control, which is used to shift gears which is output information concerning control of a component.) 	
	evaluating the output information output from the learning model, the learning model is updated based on training data including an evaluation of the output information, the input information corresponding to an output of the output information, and the output information, the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission.  (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at 
    PNG
    media_image2.png
    20
    15
    media_image2.png
    Greyscale
and the standard deviation s of the pseudo pedaling speed data are calculated to obtain the lower threshold value, which is  
    PNG
    media_image3.png
    19
    63
    media_image3.png
    Greyscale
 , and the upper threshold value, which is 
    PNG
    media_image4.png
    18
    67
    media_image4.png
    Greyscale
 for shifting.  It is worth pointing out that the lower and upper thresholds are updated only when the rider reenters the learning mode.” And, page 595, column 2, paragraph 3 “If the pseudo pedaling speed is adopted for shifting, as the value slowly declines, the problem of frequent downshifting can be eliminated.  Therefore, the pseudo pedaling speed in Equation (4) is used as the shifting basis in this paper”

    PNG
    media_image5.png
    73
    551
    media_image5.png
    Greyscale

And, page 595, column 2, paragraph 4, “This study will apply statistical theories (Anderson, Sweeney, and Williams 2009; Hogg and Tanis 2009; Wapole et al. 2011) to verify that pseudo pedaling speeds approach normal distribution, and the samples are used to approximate the population.  More specifically, the acquired pseudo pedaling speed data can be proved as being able to represent the preference of the rider, and the shifting thresholds according to the riding preference of each rider then can be derived. A “standard normal distribution” should have the following three characteristics (Anderson, Sweeney, and Williams 2009); (1) Mean and median values should be close. (2) The mean value +_1.96 standard deviation can include 95% of available data. (3) For a standard normal distribution, skewness = 0, kurtosis= 3.” The self-learning algorithm evaluates the output information from itself is evaluating the output information output from the learning model, lower and upper thresholds are updated when in the learning mode is the learning model is updated based on training data including an evaluation, the output of the self-learning model that gets updated is the input information corresponding to an output of the output information, pseudo pedaling speed is adopted for shifting is gear stage and a gear ratio for a transmission, and pedaling speeds approach normal distribution is the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission. See mapping of claim 1 in paragraph 16.)
Regarding claim 14,
	Lin teaches a component control method comprising:
	acquiring input information concerning traveling of a human-powered vehicle; (Lin, Figure 1, box 2, “Riding information acquisition by the microcontroller.” And page 594, column 2, paragraph 4, line 1 “2.1 Riding information acquisition through a microcontroller. The riding information is calculated through a microcontroller in this study, including wheel speed, pedaling speed, outputting the shifting signals, and controlling the stepping motor.”  In other words, the microcontroller is an acquisition part configured to acquire input information.)
	specifying output information output in response to an input of the input information to a learning model that is created using a learning algorithm such that the input information that was acquired is set as an input and output information concerning control of a component of the human-powered vehicle is to be output; (Lin, Figure 1, box 3, “Finish learning?” and page 598, column 1, paragraph 3, line 1 “2.3 Self-learning algorithm of the proposed system.  In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is full, the learning is complete, and the mean value 
    PNG
    media_image2.png
    20
    15
    media_image2.png
    Greyscale
and the standard deviation s of the pseudo pedaling speed data are calculated to obtain the lower threshold value, which is  
    PNG
    media_image3.png
    19
    63
    media_image3.png
    Greyscale
 , and the upper threshold value, which is 
    PNG
    media_image4.png
    18
    67
    media_image4.png
    Greyscale
 for shifting.  It is worth pointing out that the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, current pseudo pedaling speed is recorded at intervals is specifying output information output in response to an input of the input information, the input information is fed into the self-learning algorithm is input information to a learning model, the updates to thresholds is information created using a learning model, and the updated thresholds is concerning control of a component of the human-powered vehicle.	
	controlling the component based on the output information that was specified, the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission; (Lin, page 598, column 2, paragraph 3, line 1 “During cycling, the riders can choose different ways of shifting by the mode switch.  In the manual mode, the eider can decide when to shift manually; while in the automatic mode, the system will determine the best timing for shifting according to the proposed shift strategy.” And, page 595, column 2, paragraph 3 “If the pseudo pedaling speed is adopted for shifting, as the value slowly declines, the problem of frequent downshifting can be eliminated.  Therefore, the pseudo pedaling speed in Equation (4) is used as the shifting basis in this paper”

    PNG
    media_image5.png
    73
    551
    media_image5.png
    Greyscale

And, page 595, column 2, paragraph 4, “This study will apply statistical theories (Anderson, Sweeney, and Williams 2009; Hogg and Tanis 2009; Wapole et al. 2011) to verify that pseudo pedaling speeds approach normal distribution, and the samples are used to approximate the population.  More specifically, the acquired pseudo pedaling speed data can be proved as being In other words, the system will determine the best timing for shifting is controlling the component, according to the proposed shift strategy is based on the output information that was specified, pseudo pedaling speed is adopted for shifting is gear stage and a gear ratio for a transmission, and pedaling speeds approach normal distribution is the output information including probabilities respectively corresponding to nodes of a gear stage and a gear ratio for a transmission. See mapping of claim 1 in paragraph 16.)
	evaluating a detail of the control of the component; and updating the learning model based on training data including an evaluation of the detail of the control of the component, the input information corresponding to the evaluation, and the detail of the control of the component. (Lin, page 598, column 1, paragraph 3, line 7 “It is worth pointing out the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating the lower and upper thresholds is evaluating a detail of the control of the component and updating the learning model based on the training data including an evaluation of the detail of the control component, the input information corresponding to the evaluation, and the detail of the control component.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, and Spencer et al (US 6047230, herein Spencer).
Regarding claim 5,
	Lin teaches the control device according to claim 2,
	Thus far Lin does not explicitly teach wherein the processor is configured to detect an attitude of the human-powered vehicle upon determining the control based on the output information is performed, and
	Spencer teaches wherein the processor is configured to detect an attitude of the human-powered vehicle upon determining the control based on the output information is performed, and (Spencer, page 1, column 2, paragraph 1, line 13 “The clinometer senses an inclination of the vehicle.” 

    PNG
    media_image10.png
    495
    676
    media_image10.png
    Greyscale

In other words, a clinometer is configured to detect an attitude of the human-powered vehicle.)
	determine whether or not the control is performed in the predetermined manner depending on the attitude of human-powered vehicle.  (Lin, page 598, column 1, paragraph 3, line 7 “the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating lower and upper thresholds is determining whether or not the control is performed in the predetermined manner.)
	Both Spencer and Lin are directed to improving the comfort of the ride of human powered vehicles.  In view of the teaching of the combination of Lin, it would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Spencer into Lin.  This would result in being able to monitor the attitude of the vehicle.  	
	One of ordinary skill in the art would be motivated to do this in order to provide a more comfortable experience for the rider. (Spencer, page 26, column 1, paragraph 4, “While some cyclists prefer manually shifting bicycles transmissions, other cyclists are concerned only with experiencing an enjoyable ride and do not want the burden of gear shifting decisions and 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, and Vanwalleghem et al (Sensor design for outdoor racing bicycle field testing for human vibration comfort evaluation, herein Vanwalleghem).
Regarding claim 6,
	Lin teaches the control data creation device according to claim 2,
	Thus far, Lin does not explicitly teach wherein the processor is configured to detect a vibration of the human-powered vehicle upon determining the control based on the output information is performed, and
	Vanwalleghem teaches wherein the processor is configured to detect a vibration of the human-powered vehicle upon determining the control based on the output information is performed, and (Vanwalleghem, page 1, paragraph 1, line 8 “Initial field tests are focused on the proper functioning of the designed sensors and their suitability for vibration comfort measurements.  Tests on cobblestone road reveal that the outcome of the absorbed power values is within the same range as those from laboratory tests found in the literature.  This sensor design approach for outdoor testing with racing bicycles may give a new interpretation on evaluating the cyclist’s comfort since the vibrational load is not only quantified in terms of acceleration but also in terms of force and velocity at the bicycle-cyclist contact points.” In other words, designed sensors… for vibration comfort measurements is detect a vibration of the human-powered vehicle.)
determine whether or not the control is performed in the predetermined manner depending on the vibration. (Lin, page 598, column 1, paragraph 3, line 7 “the lower and upper thresholds are updated only when the rider reenters the learning mode.” In other words, updating lower and upper thresholds is determining whether or not the control is performed in the predetermined manner.)
	Both Vanwalleghem and Lin are directed to improving the comfort of the ride of human powered vehicles.  In view of the teaching of Lin, it would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Vanwalleghem into Lin.  This would result in being able to detect and monitor vibrations of the human powered vehicle.  
	One of ordinary skill in the art would be motivated to do this in order to provide a more comfortable experience for the rider. (Vanwalleghem, page 1, paragraph 1, line 1 “This paper is concerned with the vibrational comfort evaluation of the cyclist when cycling a rough surface.”)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Zhang et al (Rider Trunk and Bicycle Pose Estimation With Fusion of Force/ Inertial Sensors, herein Zhang).
Regarding claim 8,
	Lin teaches the control data creation device according to claim 2, 
	Thus far, Lin does not explicitly teach wherein the processor is configured to detect a posture of a user of the human-powered vehicle upon determining the control based on the output information is performed, and
	Zhang teaches wherein the processor is configured to detect a posture of a user of the human-powered vehicle upon determining the control based on the output information is performed, and (Zhang, page 1, column 2, paragraph 1, line 8 “The goal of this paper is to develop an estimation scheme for the rider trunk pose and the bicycle roll angle using inertial and force sensors.” In other words, estimation scheme for the rider trunk pose… using inertial and force sensors is configured to detect a posture of a user.)
	determine whether or not the control is smoothly performed in the predetermined manner depending on the posture of the user. (Lin, page 599, column 2, paragraph 1, line 15 “Therefore, the proposed shifting algorithm can maintain the pseudo pedaling speed within a fixed range, and the pedaling torque can also be kept in a fixed range, in order to prevent discomfort.” In other words, in order to prevent discomfort is determine whether or not the control is smoothly performed in the predetermined manner.)
	Both Zhang and Lin are directed to improving the comfort, health and potential rehabilitation of the rider of human powered vehicles, among other things.  In view of the teaching of Lin, it would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Zhang into Lin.  This would result in being able to detect and monitor the posture of the rider of the human powered vehicle. 
	One of ordinary skill in the art would be motivated to do this in order to provide a more comfortable experience for the rider as well as provide for potential rehabilitation due to disease or injury. (Zhang, page 1, column 1, paragraph 1, line 4 “In this paper, we present a computational scheme to estimate both the rider trunk pose and the bicycle roll angle using only inertial and force sensors.” And, page 1, column 2, paragraph 2, line 11 “Recent clinical studies demonstrate promising results of treating Parkinson’s disease patients through bicycle 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        


/BRIAN M SMITH/Primary Examiner, Art Unit 2122